Citation Nr: 1242119	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to specially adapted housing assistance.

3.  Entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement, for the period beginning May 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2010, a hearing in Washington, DC was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This case was previously before the Board in June 2010 when it was remanded for further development. 

The Board notes that although an Informal Hearing Presentation (IHP) has not been submitted by the Veteran's representative subsequent to recertification of the appeal after remand, as the Board is granting a benefit in total and remanding the remaining issues for further consideration, there is no prejudice to the Veteran.

The Board notes that an additional medical record dated in June 2012 that is potentially relevant to the Veteran's claim was received directly by the Board without a waiver of RO consideration.  As the decision below grants a claim and remands the remaining claims, there is no prejudice to the Veteran to proceed with this adjudication and this additional treatment record will be considered by the RO upon remand.

The issues of entitlement to specially adapted housing assistance and entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement, for the period beginning May 1, 2004, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been shown to have service-connected disabilities that result in the permanent loss of use of his left foot.


CONCLUSION OF LAW

The criteria for the award of a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



II.  Financial Assistance in Purchasing an Automobile and Adaptive Equipment
or Adaptive Equipment Only

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) nerve and consequent footdrop.

The Veteran is currently service-connected for the following disabilities: shell fragment wounds (SFW) to the left thigh, rated 60 percent; genitourinary voiding dysfunction associated with a scar from SFWs to the dorsolateral surface of the shaft of his penis, rated 60 percent; left knee replacement associated with SFWs to the left thigh, rated 60 percent; ankylosis of the left ankle with muscle atrophy, numbness of the calf, and tenotomy of the left great toe, with scar associated with SFWs to the left thigh, rated 30 percent; left pelvic tilt resulting in lumbosacral strain associated with SFWs to the left thigh, rated 20 percent; penile deformity with erectile dysfunction associated with SFWs to the left thigh, rated 20 percent; shortening of the left lower extremity associated with SFWs to the left thigh, rated 10 percent; peripheral vascular disease, left leg associated with SFW to the left thigh, rated as 20 percent; posttraumatic stress disorder (PTSD), rated 30 percent; diabetes mellitus (DMII), rated 10 percent; tinnitus, rated 10 percent; skin graft donor site scar to the right thigh and buttock associated with SFWs to the left thigh, rated 0 percent; bone graft donor site scar on the left iliac crest associated with SFWs to the left thigh, rated 0 percent; and scar from SFWs to the dorsolateral surface of the shaft of his penis, rated 0 percent.  

The Veteran alleges that because of his aforementioned service-connected disabilities, and specifically his lower extremity disabilities, he needs an automobile and adaptive equipment that can accommodate his disabilities.  At the March 2010 hearing, the Veteran testified that he is only able to flex his left knee to 30 degrees before it locks into place and he is unable to move it any farther.  He argued that the severe limitation in his range of motion is the functional equivalent to ankylosis and/or to having lost the use of his left foot.  He also testified that he must ambulate with the assistance of a cane, noting with specificity that he cannot walk or properly navigate stairs without a cane.  In support of these claims, the Veteran submitted March 2010 VA treatment records showing that he has been given a diagnosis of ankylosis of the left knee.  

In July 2003 the Veteran was noted to have progressively decreased range of motion of the left knee.  It was noted to have been last measured as 53 degrees of flexion.  The Veteran presented with an antalgic gait and active range of motion of - 15 degrees to 55 degrees.  Post prescription the Veteran was noted to have an active range of motion of - 15 degrees to 68 degrees and a passive range of motion of - 10 degrees to 81 degrees.

In treatment notes dated in July and August 2003 the Veteran was noted to have arrived ambulatory.  Functional assessment revealed that the Veteran had no problems.  

Multiple physical therapy notes, dated in July 2003, reveal that the Veteran had a range of motion of the knee of 0 to 85 degrees.

Treatment notes dated in August 2003 revealed that the Veteran had a range of motion of 0 to 82 degrees and 0 to 80 degrees.  

In August 2003 the Veteran's mobility was noted to be severely impaired.  

In November 2003 the Veteran was noted to have visual fields essentially within normal limits but with poor patient reliability.  

In December 2003 the Veteran was noted to have an active range of motion of the knee of 0 to 50 degrees.  It was noted that it was not felt that a revision was a good idea since the Veteran had no pain.  The provider also indicated that the Veteran seemed to have no functional deficit.

In a treatment note dated in December 2003 the Veteran was noted to have no functional problems and to be ambulatory with a cane.

In March 2004 the Veteran was afforded a medical examination regarding his left knee disability.  The Veteran reported that he had pain, stiffness, and loss of motion and that these symptoms occurred constantly.  The Veteran indicated that the condition did not cause incapacitation.  He was treated with Tramadol and Naprosyn.  He had a prosthetic implant of the left knee joint since March 2003.  There was painful motion of the implanted joint and weakness of the implanted joint.  There was loss of motion and stiffness.  The symptoms were constant and severe in the knee joint with difficulty ambulating and with severe stiffness occurring when sitting and resulting in lower back pain.  Functional impairment was noted to be difficulty climbing steps, entering vehicles, unable to drive a manual shift car, bathing, dressing, walking, and standing.  He also was noted to have falls due to leg weakness.  The condition resulted in two times lost from work per week.  

Physical examination revealed a scar at the left knee with tenderness, keloid formation of less than six square inches and hyperpigmenetation of less than six square inches.  There was no ulceration, adherence, instability, tissue loss, hypopigmentation, abnormal texture and limitation of motion.  

The Veteran's posture was abnormal and it was flexed at the hips and knees.  Gait was abnormal and described as antalgic and wide based.  Leg length from the anterior superior iliac spine to the medial malleolus was 92 centimeters on the right and 89 centimeters on the left.  Examination of the feet revealed signs of abnormal weight bearing, including callosities located at the metatarsal heads without tenderness.  He required a cane for ambulation due to weakness of the knee and pain.

The knee joint appeared within normal limits on the right.  On the left the knee was abnormal in appearance with a scar.  There was tenderness to palpation over the joint lines and surgical scar.  Range of motion of the right knee was flexion to 140 degrees and extension to 0 degrees.  Range of motion of the left knee was flexion to 30 degrees and extension to 0 degrees.  On the right the joint range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  On the left the range of motion was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain which had a major functional impact.  There was knee joint ankylosis.  There was ankylosis at 30 degrees of flexion presenting degrees of left knee joint flexion which was an unfavorable position.  The examiner was unable to perform the Drawer and McMurray's tests because of a total left knee replacement.  The right knee revealed crepitus.  The left knee revealed joint effusion.

X-rays of the left knee showed prosthetic replacement of the left femorotibial joint and an otherwise normal left knee. 

The Veteran was diagnosed with a left knee total replacement with ankylosis and surgical scar with residuals of tenderness and disfigurement.  The examiner noted that the diagnosis was changed with the addition of ankylosis because the Veteran was unable to flex the knee beyond 30 degrees, weakness was present of the left lower extremity musculature.

The examiner noted that the Veteran's current usual occupation was impacted as the Veteran was limited in prolonged standing and walking, there was no stooping or bending of the knees, no climbing ladders, and no lifting of greater than 20 pounds.

In a treatment note dated in April 2004 the Veteran's mobility was noted to be severely impaired by his left knee.

In April 2004 the Veteran was noted to have 45 to 60 degrees of flexion and full extension of the left knee.

In June 2004 the Veteran was noted to have 0 to 50 degrees of flexion and to be able to walk without a cane.  He had difficulty with stairs and getting up and down from a chair.  

A private treatment note, dated in September 2005, indicated that the Veteran had left knee motion of 0 to 30 degrees.  The provider also indicated that the Veteran had reasonable normal hip motion.  It was noted that the Veteran had significant limitation within his lower extremity and that he was unable to mobilize normally as a consequence of his injuries.  It was noted that the Veteran did not have normal and functional range of motion of the left knee.  

In August 2006 the Veteran was afforded a medical examination.  The Veteran reported that his knee condition had become gradually worse.  He used a cane for walking and indicated that he could walk two blocks with the cane.  He could also walk up a flight of stairs with the cane.  He had constant pain in the left knee area that ranged in severity from time to time.  He stated that heat and increased humidity made the pain worse.  He had significant difficulty with bending and stooping because of decreased range of motion of the left knee.  He saw his orthopedic surgeon twice a year and used medications for the pain.

Relevant physical examination revealed the leg length as 91 centimeters on the right and 88 centimeters on the left.  There was no sign of any abnormal weight bearing to the right or left extremity.  Gait was abnormal with the Veteran using a cane.  He could not flex his knee adequately for normal walking.  He utilized an elevated left shoe and left heel because the left leg was shorter than the right. 

The right knee was within normal limits.  Knee examination revealed the left knee to have guarded motion.  There was no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus or other problems.  There was no ankylosis of either knee.  

Range of motion of the left knee was 45 degrees of flexion and 0 degrees of extension.  

After repetitive use the left knee revealed pain, fatigue, weakness, lack of endurance, and incoordination.  Testing for collateral stability was normal.  X-ray examination revealed the left knee to be status post total knee replacement and otherwise negative.  

The Veteran was diagnosed with left knee replacement associated with shell fragment to the left thigh with compound comminuted fracture of the femur.  

The examiner noted that there were no significant limitations of daily living activities.  However, at work the Veteran could not move fast for walking.  He essentially had a desk job but occasionally he must walk doing his normal work activities.  His usual occupation was mostly a desk job but on occasion his disability limited his working ability.  There were no problems with the Veteran's usual daily activities.  

In March 2007 the Veteran was noted to have 20/20 visual acuity in both eyes with correction.

In April 2007 the Veteran was noted to have markedly reduced range of motion of the left knee, to be walking better, and to use a cane.  He still could not ride a bicycle and had severe restriction in the ability to bend.

An October 2007 eye examination revealed the Veteran to have 20/20 visual acuity in both eyes with correction.  In a treatment note dated in November 2007 the Veteran was noted to have 20/20 visual acuity in both eyes with correction.  In January 2008 the Veteran was noted to have visual acuity of 20/30 in both eyes with correction.  In a treatment note dated in August 2008 the Veteran was noted to have 20/20 visual acuity in both eyes with correction.  In January 2009 the Veteran was noted to have glaucoma with normal HVFs, poor reliability but no defects.

In February 2009 the Veteran was noted to have 20/25 visual acuity in both eyes with correction.  The Veteran was noted to have high normal intraocular pressure (IOP) with very mild C:D asymmetry.  There was no FH, thick cornea, and normal HVF.  There was a low suspicion of glaucoma.

In September 2009 the Veteran was afforded a medical examination.  In regard to the Veteran's left ankle, the Veteran reported that he had stiffness, lack of endurance, locking, deformity and pain.  He did not experience weakness, swelling, heat, redness, giving way, fatigability, tenderness, drainage, effusion, subluxation or discoloration.  He experienced flare-ups that were precipitated by physical activity and walking.  The worst pain was noted to be a severity level 10.  The flare-ups were alleviated by pain medications, anti-inflammatory medications, and by elevating the leg.  He had functional impairment with flare-ups which were described as he cannot endure prolonged standing or walking and limitation of motion of the joint to almost none.  He reported difficulty with standing and walking.  He described numbness and swelling.  He had never been hospitalized or surgically treated for the left ankle.  The condition had not resulted in incapacitation.  He reported limited bending, kneeling, running and his ability to get about was limited to slow walking.  

In regard to his left great toe, the Veteran reported that he experienced pain that traveled to the left ankle and foot.  The pain was aching, oppressing, and cramping.  Pain level was an 8.  The pain could be exacerbated by physical activity and was relieved by elevation of the leg.  He had difficulty functioning with or without medications at the time of the pain.  At rest he had swelling.  At rest he had no pain, weakness, stiffness, or fatigue.  The bone condition had never been infected.  He described an inability to move his left great toe.  He was not receiving any treatment for it but it had been treated with surgery in the past.  Overall functional impairment was inability to move the great toe resulting in difficulty in walking, standing, or running.  

In regard to circulatory disturbance in the left ankle, the Veteran was noted to report angioneurogenic edema for the prior 44 years that affected the left ankle, foot, and leg.  He reported a history of erythromelalgia involving the left leg and ankle for 44 years.  It occurred as often as 3 times per week and each episode lasted for 2 days.  He reported a history of Raynaud's syndrome involving the left lower extremity for the prior 44 years that occurred as much as once a day.  When weather is cold he had discoloration and increased pain in the leg.  He was treated with medication.  The condition prevented the Veteran from exertion or from performing some forms of exercise, such as any exercise involving the left lower extremity.  

In regard to the left ankle with atrophy of muscles, the Veteran reported being diagnosed with weakness in the left leg.  The condition existed in the left lower extremity.  The Veteran reported pain that occurred constantly that traveled up and down his leg.  The pain was aching, oppressing, sticking and cramping.  The level of the pain was 8.  The pain could be exacerbated by physical activity and was relieved by rest and elevation of the leg.  He had loss of strength, weakness, pain, impairment of coordination and inability to control movement well.  He had no easy fatigability.  He was not receiving any treatment for his condition.  He had difficulty in standing, walking, stooping and running.  He stated that he could not keep up with his normal work requirements.  

The Veteran was noted to have numbness in the left calf.  There was numbness, abnormal sensation, anesthesia, weakness of the affected parts and paralysis of the affected parts.  There was no pain and the symptoms occurred constantly.  

The Veteran reported that he had been diagnosed with skin discoloration of the left ankle.  The skin condition caused itching left calf and ankle, shedding left calf and ankle, and crusting left calf and ankle.  He had no exudation and ulcer formation.  The symptoms were noted to occur constantly.  

Physical examination of the skin relevantly revealed that the Veterans scars did not limit function or motion.

Musculoskeletal examination relevantly revealed that the leg length was, from the anterior superior iliac spine to the medial malleolus, 95 centimeters on the right and 93 centimeters on the left.  There were no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He used a cane for ambulation due to the need for support.  He did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, and a walker.

Physical examination of the knees revealed that the Veteran had tenderness, redness, and guarding of motion on the left.  There were no signs of edema, instability, abnormal movement, effusion, weakness, heat, deformity, malalignment and drainage.  There was no subluxation.  The left knee had no locking pain, genu recurvatum or crepitus.  The range of motion was flexion to 50 degrees, with pain beginning at 40 degrees, and extension to 0 degrees.  The left joint was additionally limited following repetitive use with pain.  There was no fatigue, weakness, lack of endurance and incoordination following repetitive use.  Stability tests revealed slight instability in the left knee.  

The left ankle revealed edema, weakness, redness and guarding of movement.  The left showed no signs of instability, abnormal movement, effusion, tenderness, heat, deformity, malalignment, and drainage.  There was no subluxation.  There was no ankylosis.  Dorsiflexion of the left knee was 10 degrees with pain at 10 degrees.  Plantar flexion was 35 degrees.  On the left side joint function was additionally limited following repetitive use due to pain.  It was no additionally limited by fatigue, weakness, lack of endurance, and incoordination.  

Examination of the left foot revealed weakness, atrophy of the musculature and tenderness.  There was no painful motion, edema, disturbed circulation, heat, redness, and instability.  There was no active motion in the metatarsophalangeal joint of the left great toe.  The plantar surface of the left foot revealed no tenderness.  The Veteran was able to walk one quarter mile.  He required shoe inserts.  He did not require orthopedic shoes, corrective shoes, foot supports, and build up of the shoes.  The symptoms of pain were not relieved by the previously noted corrective shoe wear.

Neurological examination relevantly revealed that the Veteran had weakness and atrophy in the left calf.  Sensory function was abnormal with light touch and pin wheel on the left.  Reflexes on the left lower extremity were knee jerk of 1+ and ankle jerk of 1+.  

X-rays of the left foot were within normal limits.  X-rays of the left ankle were within normal limits.  It was noted that soft tissue calcification distal left lower leg was most likely reflecting previous trauma.  There was no indication of a malunion to the os calcis on the left.  There was no indication of malunion of the astralgus on the left. 

The Veteran was diagnosed with left ankle impairment with atrophy of leg muscles associated with shell fragment wound to the left thigh with compound comminuted fracture of the femur; tenotomy, left great toe associated with shell fragment wound to the left thigh with compound fracture of the femur; peripheral vascular disease of the left leg; numbness of the left calf associated with shell fragment wound to the left thigh with compound comminuted fracture of the femur; and skin discoloration of the left ankle.  

The effect of the conditions on the Veteran's usual occupation was that the Veteran could only work in a sitting position.  The effect on the Veteran's activities of daily living was that the Veteran had difficulty walking, standing, or any activity using the left leg.

The examiner indicated that the Veteran's muscle atrophy and motor and sensory dysfunction on the left were related to left sciatic nerve damage.

In a treatment note dated in September 2009 the Veteran was noted to have visual acuity of 20/25 in each eye with correction.

In March 2010 the Veteran was noted to be diagnosed with left knee status post joint replacement with ankylosis.

In March 2010 the Veteran was noted to have left knee prosthesis with partial ankylosis, left leg one and one half inch shorter, and left ankle completely ankylosed.  The Veteran was noted to use a cane.  

In April 2010 the Veteran was noted to have been seen in the RMS Adaptive Driver Clinic with a complaint of left lower extremity weakness secondary to his ankylosis of the lower leg joint.  It was noted that the Veteran would have good control of the vehicle with his right lower extremity accessing the gas and brake but the Veteran cannot access the emergency brake with his left lower extremity in case of emergency and to access hill side parking.  A brake extension would be needed in either case.  It was noted that the Veteran would also have difficulty accessing a truck driver's compartment due to the elevation needed to get in.  A TAS power seat may be needed if a truck would be vehicle of choice.  

In June 2010 the Veteran underwent a VA medical examination.  The Veteran was noted to not be permanently bedridden or hospitalized and could travel beyond the domicile.  He travelled alone to the examination.  The Veteran lived in a two story house with his wife and he limited how often he went up and down stairs.  He used a cane to ambulate and had a left prosthetic shoe because of shortening of the left leg.  Upon examination, relevantly the Veteran did not have 5/200 vision or worse in both eyes.  The function of the upper extremities was normal.  The function of the lower extremities was abnormal.  There was no lower extremity amputation.  There was limitation of joint motion, muscle weakness, and atrophy of the left lower extremity.  There were no functional limitations of the right lower extremity.  The Veteran had abnormal weight bearing due to left leg shortening.  He had abnormal propulsion and balance.  The range of motion of the left knee was full extension and -10 degrees flexion.  The left ankle motion was limited and the left leg was two to three inches shorter than the right. 

After examination the examiner noted:

He has severely limited range of motion in the left knee and ankle.  The Veteran has limited range of motion in his left knee.  This occurred after knee replacement surgery in 2001.  Extension is full.  Flexion is limited to -10 degrees and can only be accomplished in a jerky motion.  In addition the left ankle ROM is limited and the left leg is approximately 3in shorter than the right.  There is significant atrophy in the thigh and calf muscles in the left leg.  The Veteran does not have the ability to engage the emergency break in a standard car and would benefit from hand controls.  Additionally he has difficulty maneuvering stairs with his right leg for propulsion only.  He cannot lead with his left leg.  He would benefit from adaptive equipment at home and single level living to prevent falls and further injury.

In May 2011 the Veteran was afforded a VA medical examination.  Regarding his left knee, the Veteran reported that he has stiffness, lack of endurance, locking, tenderness and pain.  He did not have swelling, heat, redness, giving way, fatigability, deformity, drainage, effusion, subluxation and dislocation of the left knee.  He had flare-ups up to once a day and each time lasting for 12 hours with the pain severity of 7.  The flare-ups were noted to be precipitated by physical activity and alleviated by rest and medication.  During a flare-up the Veteran reported that he had pain with activity and limitation of motion of the joint.  He reported difficulty with standing and walking.  He had left leg pain with prolonged standing or walking.  He was no receiving any treatment for his condition.  He indicated that he had a left knee replacement with residual limitation of motion.  He reported that he did not have any incapacitation in the prior 12 months.  The Veteran indicates that he has painful motion and weakness and that he is unable to walk without a cane, unable to ride a bicycle or run.  He reported left leg pain with prolonged standing or walking, difficulty climbing stairs.  

Regarding his left ankle, the Veteran reported that he had weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He did not experience heat, redness, deformity, tenderness, drainage, effusion, subluxation, pain and dislocation.  He reported flare-ups as often as four times per week each time lasting 5 hours.  The pain severity level was reported as a 7.  The flare-ups were precipitated by physical activity and alleviated by rest and medication.  He has functional impairments during flare-ups.  He reported difficulty with standing and walking.  He indicated that he was unable to walk unassisted.  The Veteran was not receiving any treatment for the condition.  He had surgery on his ankle in 2003 and described residual loss of motion.  He did not have any incapacitation in the prior 12 months.  He reported that he was unable to walk without a cane, unable to ride a bicycle, or run.  He had left leg pain with prolonged standing or walking and difficulty climbing stairs. 

Regarding the Veteran's left ankle condition with muscle atrophy with loss of motion, numbness of calf, and tenectomy of left great toe with scar the Veteran reported that he had pain constantly and that the pain was localized.  The pain level was an 8 and was exacerbated by physical activity.  It was relieved by rest and medication.  He can function with the pain medication.  For the foot condition at rest he has pain, weakness, stiffness, swelling, and fatigue.  While standing or walking he has pain, weakness, stiffness, swelling and fatigue.  The Veteran reported that he was unable to walk without a cane, unable to ride a bicycle or run.  There was left leg pain with prolonged standing or walking and difficulty climbing stairs.  

Physical examination revealed that the Veteran had a range of motion of the left knee of 30 degrees of flexion and 0 degrees of extension.  The left joint was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The left ankle was ankylosed at 4 degrees of left ankle dorsiflexion which was noted to be a favorable position.  The joint was stable and painful.  The feet and toes revealed active motion in the metatarsophalangeal joint of the left great toe.  He did not have any limitation on standing and walking.  The Veteran required build-up of shoes.  He did not require orthopedic shoes, corrective shoes, arch supports, foot supports and shoe inserts.  The symptoms and pain were not relieved by the footwear. 

After neurological testing the examiner rendered the opinion that the effect of the condition on the Veteran's usual occupation was unable to walk without a cane, unable to ride a bicycle or run.  Left leg pain with prolonged standing or walking, difficulty climbing stairs.  In regard to activities of daily living the examiner noted that the Veteran was unable to walk without a cane, unable to ride a bicycle or run and there was left leg pain with prolonged standing walking, difficulty climbing stairs. 

In February 2012 the Veteran was noted to have visual acuity of 20/20 in both eyes with correction.  The HVF was reliable and normal in both eyes.  In April 2012 the Veteran was noted to have visual acuity of 20/20-1 in the right and 20/20 in the left.  Visual field by confrontation was grossly full to counting fingers bilaterally.

The Board finds that entitlement to financial assistance for the purchase of an automobile and adaptive equipment is warranted.  The Veteran contends that he has been noted to have ankylosis of the left knee and that he requires adaptation of his vehicle for safe operation.

The Board notes that the Veteran has had severely limited motion of the left knee and limited motion to ankylosis of the left ankle as well as weakness and atrophy of the left lower extremity.  In March 2004 an examiner noted that the Veteran had left knee ankylosis in that the Veteran could not flex his knee beyond 30 degrees.  The Veteran has been noted to have a leg length disparity of two to three inches with the left leg shorter than the right.  The record reveals that the Veteran has difficulty climbing stairs, entering vehicles, bathing, dressing, walking, and standing and was unable to drive a manual shift car due to his left lower extremity conditions.  In August 2006 an examiner noted that the Veteran could not adequately flex his left knee for normal walking and that the Veteran used an elevated left shoe and left heel because the left leg was shorter than the right.  In September 2009 the Veteran was noted to have an inability to move the great toe resulting in difficulty walking, standing, or running.  The Veteran had numbness in the left calf, loss of strength, weakness, pain, impairment of coordination, and inability to control movement well in the left lower extremity.  The Veteran has been consistently noted to have problems with the activities of daily living in regard to walking, standing, or any activity using the left leg.  In March 2010 the Veteran was again noted to have been diagnosed with left knee status post joint replacement with ankylosis and left knee prosthesis with partial ankylosis.  In March 2010 it was noted that the Veteran's left ankle was completely ankylosed.  The Veteran underwent a treatment at an Adaptive Driver Clinic in April 2010.  The records note that the Veteran's left lower extremity weakness was secondary to his ankylosis of the lower leg joint and that the Veteran would need a brake extension to access the emergency brake.  Upon examination in June 2010 the Veteran's left lower extremity was noted to be abnormal.  There was limitation of joint motion, muscle weakness, and atrophy of the left lower extremity.  The Veteran had abnormal weight bearing due to left leg shortening.  He had abnormal propulsion and balance.  The range of motion of the left knee was full extension and -10 degrees flexion.  This range of motion was noted only be accomplished in a jerky motion.  The left ankle motion was limited and the left leg was two to three inches shorter than the right.  The examiner stated that the Veteran did not have the ability to engage the emergency brake in a standard car and would benefit from hand controls.  In May 2011 the Veteran's left ankle condition was noted to have muscle atrophy with loss of motion to ankylosis, numbness of the calf, and tenectomy of the left toe with scar.

Although the evidence does not reveal that the Veteran has lost either of his feet, affording the Veteran the benefit of the doubt, the Veteran's service connected numbness of the left calf, atrophy of the muscles, ankylosis of the left ankle, severe limitation of motion of the left knee to the extent of ankylosis, difficulty with propulsion as noted in that the Veteran uses his right leg only for propulsion, and leg length disparity of two to three inches, the Board finds that the Veteran's disabilities more nearly approximate loss of use of the left foot.  As such, entitlement to financial assistance for the purchase of an automobile and adaptive equipment is granted.



ORDER

Entitlement to financial assistance for the purchase of an automobile and adaptive equipment is granted.


REMAND

Unfortunately the Board finds it necessary to remand the issues of entitlement to specially adapted housing assistance and entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement, for the period beginning May 1, 2004.

The Board notes that in a statement dated in August 2010 the Veteran raised the issues of whether clear and unmistakable error (CUE) exists in a July 2010 rating decision of the RO, which denied service connection for residuals, status post surgery for rotator cuff surgery, right shoulder, and whether CUE exists in a July 2010 rating decision of the RO, which denied service connection for residuals, status post surgery for rotator cuff surgery, left shoulder.  Notably, remand of these issues for initial development and adjudication is wholly consistent with the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Thus, the Board may properly initial adjudication of the Veteran's CUE claims.

Here adjudication of the Veteran's CUE claims may impact the Veteran's claim of entitlement to specially adapted housing assistance.  Accordingly, the Board is remanding the claim of entitlement to specially adapted housing assistance in the interest of fairness to the Veteran and efficient usage of VA resources, is also remaining the acquired psychiatric disorder service connection claim for appropriate development and initial consideration.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

In a RO rating decision dated in August 2003 the Veteran was granted entitlement to service connection for left knee replacement with an evaluation of 100 percent disabling effective March 15, 2003, and an evaluation of 30 percent disabling effective May 1, 2004.  In April 2004 the Veteran filed a Notice of Disagreement (NOD) with the evaluation effective May 1, 2004.  Subsequently, in a RO rating decision dated in December 2004 the Veteran was granted an evaluation of 60 percent disabling, effective May 1, 2004.  However, this does not represent a complete grant of the benefits sought.  To date, the Veteran has not been issued a Statement of the Case (SOC) with respect to the claim for entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement, for the period beginning May 1 2004.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Adjudicate the Veteran's claims of whether CUE exists in a July 2010 rating decision of the RO, which denied service connection for residuals, status post surgery for rotator cuff surgery, right shoulder, and whether CUE exists in a July 2010 rating decision of the RO, which denied service connection for residuals, status post surgery for rotator cuff surgery, left shoulder.  Thereafter, readjudicate the Veteran's claim of entitlement to specially adapted housing assistance.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

3.  With respect to his claim of entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement, for the period beginning May 1 2004, issue the Veteran an SOC to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Thereafter, allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


